Name: 2011/681/: Council Decision of 10Ã October 2011 appointing an Irish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-10-14

 14.10.2011 EN Official Journal of the European Union L 269/30 COUNCIL DECISION of 10 October 2011 appointing an Irish member of the European Economic and Social Committee (2011/681/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the proposal of the Irish Government, Having regard to the opinion of the European Commission, Whereas: (1) On 13 September 2010 the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1). (2) A members seat on the European Economic and Social Committee has become vacant following the end of the term of office of Ms Jillian VAN TURNHOUT, HAS ADOPTED THIS DECISION: Article 1 Mr Seamus BOLAND, Chief Executive Officer, Irish Rural Link is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2015. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 10 October 2011. For the Council The President A. KRASZEWSKI (1) OJ L 251, 25.9.2010, p. 8.